DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 14-15, 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Pub. 2016/0182954) in view of Crossley et al. (US Pub. 2020/0134320), Cipolletta et al. (US Pub. 2014/0379469) and in further view of Panchaksharaiah et al. (US Pub. 2018/0310071), herein referenced as Nguyen, Crossley, Cipolletta, and Panchaksharaiah, respectively. 
Regarding claim 1, Nguyen discloses “An additional information providing method performed by a computer apparatus comprising processing circuitry ([0027]-[0028], Figs. 3-4, 6-7), the additional information providing method comprising: recognizing, by the processing circuitry, a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system identifies objects in a frame of video, wherein “objects” may be actors and characters in a movie); 
determining, by the processing circuitry, a user likeability of …the plurality of persons… ([0005]-[0006], [0027], [0034]-[0036], i.e., determining whether or not an object is of interest to the user); and 
generating, by the processing circuitry, a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Nguyen fails to explicitly discloses performing, by the processing circuitry, object recognition on an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame, and the performing the object recognition including setting an object candidate area in associated with the specific person, the object candidate area being an area of the frame smaller than an entirety of the frame and recognizing the object based on the object being in the object candidate area.
Crossley teaches the technique of performing, by the processing circuitry, object recognition on an object associated with a … person based on a distance between the object and the … person… the object being in the frame, and the performing the object recognition including setting an object candidate area in associated with the …. person, the object candidate area being an area of the frame smaller than an entirety of the frame and recognizing the object based on the object being in the object candidate area ([0015], [0062]-[0063], [0074], [0076], Fig. 5, i.e., performing object recognition by drawing bounding boxes around objects appearing in the video frame. The bounding boxes (object candidate areas) enclose different items/clothing associated with persons appearing in the frame. Moreover, the machine-learning model 303 understands associations between products. E.g. These shoes are worn by the same person as this jacket).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of performing, by the processing circuitry, object recognition on an object associated with a … person based on a distance between the object and the … person… the object being in the frame, and the performing the object recognition including setting an object candidate area in associated with the … person, the object candidate area being an area of the frame smaller than an entirety of the frame and recognizing the object based on the object being in the object candidate area as taught by Crossley, to improve the supplemental information system of Nguyen for the predictable result of reducing the manpower required for manually annotating a video ([0004]).
The combination fails to explicitly disclose the specific person being specified among the plurality of persons based on the user likeability.
Cipolletta teaches the technique of providing the specific person being specified among the plurality of persons based on the user likeability ([0072]-[0073], [0079]-[0084], [0102]-[0103], Figs. 3, 7-8, i.e., personalization engine may be used select items for populating an interface. For instance, if the user has shown an interest in a specific programming content or actor, the personalization engine 260 may be more likely to select items or trending indicators closely related to that programming content or actor).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the specific person being specified among the plurality of persons based on the user likeability as taught by Cipolletta, to improve the supplemental information system of Nguyen for the predictable result of promoting items related to programming content and connecting users to a promotion server that aggregates items related to a variety of programming content where the items can be promoted and/or purchased ([0003]).
The combination still fails to disclose determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user.
Panchaksharaiah teaches the technique of determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user ([0009]-[0010], [0026], [0049]-[0050], i.e., the media guidance application may determine from a viewing history for the user that the user has watched a number of movies with a particular actor and thus determine the user has a preference for that actor and may display that actor in a different font color to indicate preference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user as taught by Panchaksharaiah, to improve the supplemental information system of Nguyen for the predictable result of implicitly determining viewer preferences without explicit viewer input.
Regarding claim 5, Nguyen discloses “wherein the recognizing the object comprises: specifying at least one person among the plurality of persons based on the user likeability; and recognizing the object associated with the at least one person.” ([0005], [0015], [0027]-[0028], [0034], [0047], [0062], i.e., the media guidance application may allow a user to provide user profile information, such as specifying their favorite actors. The system uses object recognition to identify objects in a frame of video).
Regarding claim 8, the combination fails to explicitly disclose “wherein the determining the user likeability comprises determining the user likeability based on history information of the user, the user being a user of the computer apparatus, and the history information indicating an expressed interest in a particular person.” 
Panchaksharaiah teaches the technique of providing wherein the determining the user likeability comprises determining the user likeability based on history information of the user, the user being a user of the computer apparatus, and the history information indicating an expressed interest in a particular person ([0009]-[0010], [0026], [0049]-[0050], i.e., the media guidance application may determine from a viewing history for the user that the user has watched a number of movies with a particular actor and thus determine the user has a preference for that actor and may display that actor in a different font color to indicate preference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the determining the user likeability comprises determining the user likeability based on history information of the user, the user being a user of the computer apparatus, and the history information indicating an expressed interest in a particular person as taught by Panchaksharaiah, to improve the supplemental information system of Nguyen for the predictable result of implicitly determining viewer preferences without explicit viewer input.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 1.
Regarding claim 15, Nguyen discloses “A computer apparatus comprising: processing circuitry configured to cause the computer apparatus to, recognize a plurality of persons in a frame of a video during playback of the video ([0034]-[0036], i.e., using object recognition, the system identifies objects in a frame of video, wherein “objects” may be actors and characters in a movie); 
determine a user likeability of… the plurality of persons… ([0005]-[0006], [0027], [0034]-[0036], i.e., determining whether or not an object is of interest to the user); and 
generate a screen containing additional information corresponding to the object.” ([0010], [0012]-[0013], [0044]-[0045], Fig. 5, i.e., displaying supplemental information related to the object. For instance, if a user is interested in a specific actor and that actor is performing in the movie the user is watching, the media guidance application may present to the user during a commercial break, an offer to purchase another movie featuring the actor).
Nguyen fails to explicitly disclose perform object recognition on an object associated with a specific person based on a distance between the object and the specific person, the specific person being specified among the plurality of persons based on the user likeability, the object being in the frame, and the performance of object recognition including setting an object candidate area in association with the specific person, the object candidate area being an area of the frame smaller than an entirety of the frame, and recognizing the object based on the object being in the object candidate area. 
Crossley teaches the technique of performing object recognition on an object associated with a … person based on a distance between the object and the … person, … the object being in the frame, and the performance of object recognition including setting an object candidate area in association with the … person, the object candidate area being an area of the frame smaller than an entirety of the frame, and recognizing the object based on the object being in the object candidate area ([0015], [0062]-[0063], [0074], [0076], Fig. 5, i.e., performing object recognition by drawing bounding boxes around objects appearing in the video frame. The bounding boxes (object candidate areas) enclose different items/clothing associated with persons appearing in the frame. Moreover, the machine-learning model 303 understands associations between products. E.g. These shoes are worn by the same person as this jacket).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of performing object recognition on an object associated with a … person based on a distance between the object and the … person, … the object being in the frame, and the performance of object recognition including setting an object candidate area in association with the … person, the object candidate area being an area of the frame smaller than an entirety of the frame, and recognizing the object based on the object being in the object candidate area as taught by Crossley, to improve the supplemental information system of Nguyen for the predictable result of reducing the manpower required for manually annotating a video ([0004]).
The combination fails to explicitly disclose the specific person being specified among the plurality of persons based on the user likeability.
Cipolletta teaches the technique of providing the specific person being specified among the plurality of persons based on the user likeability ([0072]-[0073], [0079]-[0084], [0102]-[0103], Figs. 3, 7-8, i.e., personalization engine may be used select items for populating an interface. For instance, if the user has shown an interest in a specific programming content or actor, the personalization engine 260 may be more likely to select items or trending indicators closely related to that programming content or actor).Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the specific person being specified among the plurality of persons based on the user likeability as taught by Cipolletta, to improve the supplemental information system of Nguyen for the predictable result of promoting items related to programming content and connecting users to a promotion server that aggregates items related to a variety of programming content where the items can be promoted and/or purchased ([0003]).
The combination still fails to disclose determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user.
Panchaksharaiah teaches the technique of determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user ([0009]-[0010], [0026], [0049]-[0050], i.e., the media guidance application may determine from a viewing history for the user that the user has watched a number of movies with a particular actor and thus determine the user has a preference for that actor and may display that actor in a different font color to indicate preference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining a user likeability of each respective person … based on a corresponding ratio of videos in which the respective person appears among videos previously viewed by a user as taught by Panchaksharaiah, to improve the supplemental information system of Nguyen for the predictable result of implicitly determining viewer preferences without explicit viewer input.
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in claim 5.
Regarding claim 19, the combination fails to disclose “wherein the processing circuitry configured to cause the computer apparatus to determine the user likeability based on history information indicating that the user has expressed interest in a particular person, the user being a user of the computer apparatus.”
Panchaksharaiah teaches the technique of providing wherein the processing circuitry configured to cause the computer apparatus to determine the user likeability based on history information indicating that the user has expressed interest in a particular person, the user being a user of the computer apparatus ([0009]-[0010], [0026], [0049]-[0050], i.e., the media guidance application may determine from a viewing history for the user that the user has watched a number of movies with a particular actor and thus determine the user has a preference for that actor and may display that actor in a different font color to indicate preference). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the processing circuitry configured to cause the computer apparatus to determine the user likeability based on history information indicating that the user has expressed interest in a particular person, the user being a user of the computer apparatus as taught by Panchaksharaiah, to improve the supplemental information system of Nguyen for the predictable result of implicitly determining viewer preferences without explicit viewer input.
Regarding claim 21, Nguyen fails to explicitly disclose “determining that the object is associated with the specific person based on the distance between the object and the specific person in the frame, wherein the setting the object candidate area includes setting the object candidate area in response to the determining that the object is associated with the specific person.”
Crossley teaches the technique of determining that the object is associated with the specific person based on the distance between the object and the specific person in the frame, wherein the setting the object candidate area includes setting the object candidate area in response to the determining that the object is associated with the specific person ([0015], [0062]-[0063], [0074], [0076], Fig. 5, i.e., performing object recognition by drawing bounding boxes around objects appearing in the video frame. The bounding boxes (object candidate areas) enclose different items/clothing associated with persons appearing in the frame. Moreover, the machine-learning model 303 understands associations between products. E.g. These shoes are worn by the same person as this jacket).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining that the object is associated with the specific person based on the distance between the object and the specific person in the frame, wherein the setting the object candidate area includes setting the object candidate area in response to the determining that the object is associated with the specific person as taught by Crossley, to improve the supplemental information system of Nguyen for the predictable result of reducing the manpower required for manually annotating a video ([0004]).


Claims 2-3, 6, 9-10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crossley, Cipolletta, Panchaksharaiah, and in further view of Sekar et al. (US Pub. 2019/0289359), herein referenced as Sekar. 
Regarding claim 2, the combination fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: setting a person candidate area in the frame; and recognizing the plurality of persons in the person candidate area.”
Sekar teaches the technique of setting a person candidate area in the frame; and recognizing the plurality of persons in the person candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate faces in each frame are identified). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a person candidate area in the frame; and recognizing the plurality of persons in the person candidate area as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of actors and other persons. 
Regarding claim 3, the combination fails to explicitly disclose “wherein the recognizing the plurality of persons comprises: creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears.”
Sekar teaches the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of identifying points during playback to retrieve relevant supplemental content for display.
Regarding claim 6, Nguyen discloses “recognizing a plurality of objects associated with the specific person based on the user likeability...” ([0005]-[0006], [0027]).
The combination fails to explicitly disclose the object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears.
Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an object being one of the plurality of objects, wherein the recognizing the plurality of objects includes creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of identifying points during playback to retrieve relevant supplemental content for display.
Regarding claim 9, the combination fails to explicitly disclose “wherein the additional information is included in the screen in association with a portion of the frame containing the object.”
Sekar teaches the technique of providing wherein the additional information is included in the screen in association with a portion of the frame containing the object ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information is included in the screen in association with a portion of the frame containing the object as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback. 
Regarding claim 10, the combination fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed.”
Sekar teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the method further comprises outputting the screen at a point in time at which the first frame or the last frame is displayed as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback.
Regarding claim 12, Nguyen discloses “recognizing a plurality of objects associated with the plurality of persons based on the user likeability...” ([0005]-[0006], [0027]).
The combination fails to explicitly disclose the object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons.
Sekar teaches the technique of providing an object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing an object being one of the plurality of objects, wherein the additional information includes a list of the plurality of persons and a list of the plurality of objects, each object in the list of the plurality of objects appearing in the frame with a corresponding person in the list of the plurality of persons as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback. 
Regarding claim 16, Nguyen fails to explicitly disclose “set a person candidate area in the frame; recognize the plurality of persons in the person candidate area; and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears.”
Sekar teaches the technique of setting a person candidate area in the frame; recognize the plurality of persons in the person candidate area ([0016], [0020], [0079], [0087], [0089], Figs. 3, 5-8 i.e., bounding boxes of candidate faces in each frame are identified); and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of setting a person candidate area in the frame; recognize the plurality of persons in the person candidate area and create a timestamp tag including storing a timestamp corresponding to a time in which each respective person among the plurality of persons appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of actors and other persons and identifying points during playback to retrieve relevant supplemental content for display.
Regarding claim 17, Nguyen discloses “recognize a plurality of objects associated with the specific person based on the user likeability…” ([0005]-[0006], [0027]).
Nguyen fails to explicitly disclose the object being one of the plurality of objects; recognize each of the plurality of objects in the object candidate area; and create a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears.
Crossley teaches the technique of providing the object being one of the plurality of objects; recognizing each of the plurality of objects in the object candidate area ([0015], [0062]-[0063], [0074], [0076], Fig. 5, i.e., performing object recognition by drawing bounding boxes around objects appearing in the video frame. The bounding boxes (object candidate areas) enclose different items/clothing associated with persons appearing in the frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the object being one of the plurality of objects; recognizing each of the plurality of objects in the object candidate area as taught by Crossley, to improve the supplemental information system of Nguyen for the predictable result of reducing the manpower required for manually annotating a video ([0004]).
Sekar teaches the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears ([0051], [0054]-[0056], Figs. 3, 5, i.e., a pause request includes time information in which a pause occurs corresponding to the occurrence of actors and objects appearing in a scene). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of creating a timestamp tag including storing a timestamp corresponding to a time in which each respective object among the plurality of objects appears as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of accurately determining and identifying instances of a variety of objects and identifying points during playback to retrieve relevant supplemental content for display.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crossley, Cipolletta, Panchaksharaiah, and in further view of Wheatley et al. (US Pub. 2020/0058043), herein referenced as Wheatley. 
Regarding claim 11, the combination fails to explicitly disclose “wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed.”
Wheatley teaches the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed ([0110], Fig. 7, i.e., a products featured screen may be displayed before the playback of a media asset, during the playback of the media asset, or after the playback of the media asset is complete).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the object appears in a plurality of frames of the video, the plurality of frames including the frame; and the method further comprises outputting the screen at a point in time at which a frame of the video preceding the plurality of frames is displayed as taught by Wheatley, to improve the supplemental information system of Nguyen for the predictable result of providing the user the convenience of to view upcoming products which will be featured in the program.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crossley, Cipolletta, Panchaksharaiah, and in further view of Jones et al. (US Pub. 2011/0162002), herein referenced as Jones. 
Regarding claim 13, the combination fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person.”
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crossley, Cipolletta, Panchaksharaiah, Jones and in further view of Sekar.
Regarding claim 20, the combination fails to explicitly disclose “wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person; the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed.”
Jones teaches the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person ([0035], [0057]-[0060], Figs. 3, 5, i.e., a merchandising interface is displayed to purchase a product). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes shopping information of a product that is matched to the object, the screen includes the additional information on the object, and the object appears with the specific person as taught by Jones, to improve the supplemental information system of Nguyen for the predictable result of providing an interactive viewing experience and allowing a user to enter into transactions to purchase products ([0008]).
The combination still fails to disclose the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed.
Sekar teaches the technique of providing the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed ([0051], [0054]-[0056], Figs. 3, 5-8, i.e., some or all of the content data attributes for that particular segment from the content data file 116 and sends the attributes to the video viewer 104, which then displays a visual representation of some or all of the content data attributes on the pause screen UI 500). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the object appears in a plurality of frames of the video, the plurality of frames including a first frame, a last frame and the frame; and the processing circuitry configured to cause the computer apparatus to output the screen at a point in time at which, the first frame or the last frame is displayed, or a frame of the video preceding the plurality of frames is displayed as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Crossley, Cipolletta, Panchaksharaiah, Sekar, and in further view of Li et al. (US Pub. 2019/0166397), herein referenced as Li. 
Regarding claim 22, the combination fails to disclose “extracting a thumbnail image from the frame in response to the recognizing the object, the thumbnail image corresponding to the object, wherein the additional information includes a list of objects and the thumbnail image, the list of objects including the object.”
Sekar teaches the technique of providing wherein the additional information includes a list of objects and the thumbnail image, the list of objects including the object ([0051], [0054]-[0057], Figs. 3, 5-8, i.e., thumbnails for actor’s faces are displayed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the additional information includes a list of objects and the thumbnail image, the list of objects including the object as taught by Sekar, to improve the supplemental information system of Nguyen for the predictable result of displaying all relevant supplemental information during corresponding portions of media playback. 
The combination still fails to explicitly disclose extracting a thumbnail image from the frame in response to the recognizing the object, the thumbnail image corresponding to the object.
Li teaches the technique of extracting a thumbnail image from the frame in response to the recognizing the object, the thumbnail image corresponding to the object ([0045], [0048]-[0049], i.e., at least one video frame identified as containing a target product is selected and the product thumbnail generation module 220 generates a product thumbnail of the target product detected within the frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of extracting a thumbnail image from the frame in response to the recognizing the object, the thumbnail image corresponding to the object as taught by Li, to improve the supplemental information system of Nguyen for the predictable result of generating product and object images from the video source that provides a clear visual correspondence between additional information the object or product of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 28, 2022